      Case 2:18-cv-13951-LMA-JCW Document 34 Filed 05/21/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

BITCO GENERAL INSURANCE
CORPORATION, ET AL                             CIVIL ACTION NO. 18-13951


VERSUS                                         SECTION: “I”(2)

DASH BUILDING MATERIAL
CENTER, INC., et al

                               ORDER OF DISMISSAL

      The Court having been advised by counsel for the parties

that all of the parties to this action are in the process of

finalizing a compromise,

       IT   IS     ORDERED    that   the     action      be   and   it   is     hereby

dismissed    without      prejudice     to    the    right,    upon      good    cause

shown, within a reasonable time, to reopen the action or to

seek summary judgment enforcing the compromise if settlement is

not   consummated.           The   Court     retains     jurisdiction      for     all

purposes, including enforcing the settlement agreement entered

into by the parties.

         COUNSEL    ARE      REMINDED      THAT,    if    witnesses      have     been

subpoenaed, EVERY WITNESS MUST be notified by counsel not to

appear.

      New Orleans, Louisiana, this 21st day of May, 2019.



                                               ________________________
                                               LANCE M. AFRICK
                                               UNITED STATES DISTRICT JUDGE
